Exhibit 10.1
FIFTH AMENDMENT TO CREDIT AGREEMENT
          FIFTH AMENDMENT, dated as of July 24, 2008 (this “Amendment”), to the
Credit and Guaranty Agreement, dated as of July 19, 2007, as amended by the
First Amendment and Waiver to Credit Agreement, dated as of November 9, 2007,
the Second Amendment to Credit Agreement, dated as of March 12, 2008, the Third
Amendment to Credit Agreement, dated as of March 26, 2008, the Fourth Amendment
to Credit Agreement, dated as of July 18, 2008 and that certain letter agreement
dated February 26, 2008 (as further amended, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among Proliance International
Inc., a Delaware corporation (“Holdings” and the “Borrower”), certain domestic
subsidiaries of the Borrower listed as a “Guarantor” on the signature pages
thereto (together with each other Person (as defined in the Credit Agreement)
that guarantees all or any portion of the Obligations (as defined in the Credit
Agreement) from time to time, each a “Guarantor” and collectively, the
“Guarantors”), the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), Silver Point Finance, LLC, a Delaware limited
liability company (“Silver Point”), as collateral agent for the Agents (as
hereinafter defined) and the Lenders (in such capacity, together with its
successors and assigns in such capacity, if any, the “Collateral Agent”), and as
administrative agent for the Agents and the Lenders (in such capacity, together
with its successors and assigns in such capacity, if any, the “Administrative
Agent” and together with the Collateral Agent, each an “Agent” and collectively,
the “Agents”) and Silver Point as lead arranger (in such capacity, together with
its successors and assigns in such capacity, if any, the “Lead Arranger”).
          WHEREAS, capitalized terms used in these recitals shall have the
respective meanings set forth in the Credit Agreement unless otherwise defined
herein.
          WHEREAS, the Credit Parties have requested that the Agents and the
Lenders amend certain provisions of the Credit Agreement, subject to the terms
and conditions set forth in this Amendment.
          WHEREAS, the Agent and the Lenders are willing to agree to this
requested Amendment, but only upon the terms and subject to the conditions set
forth herein.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Credit Parties,
the Agents and the Lenders hereby agree as follows:
          1. Definitions. All capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.
          2. Defined Terms in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended, as follows:
               (a) New Definitions. Section 1.1 of the Credit Agreement is
hereby amended by adding the definitions of the following terms thereto, in
alphabetical order, to read in their entirety as follows:

 



--------------------------------------------------------------------------------



 



               “‘Fifth Amendment’ means the Fifth Amendment to the Credit
Agreement, dated as of July 24, 2008, by and among the Credit Parties, the
Requisite Lenders and the Agents.”
               “‘Fifth Amendment Effective Date’ has the meaning ascribed to the
term “Fifth Amendment Effective Date” in the Fifth Amendment.”
          3. Section 2.9 — Default Interest. Section 2.9 of the Credit Agreement
is hereby amended by adding the following sentence at the end thereof:
               “Notwithstanding the foregoing, if after the Fifth Amendment
Effective Date and on or prior to September 15, 2008, Holdings has failed to
prepay the Tranche A Term Loans pursuant to Section 2.14(b) either (i) in an
amount of not less than $10,000,000 with the Net Insurance/Condemnation Proceeds
from the Southaven Casualty Event or (ii) in an amount of not less than
$15,000,000 with the proceeds from the Capital Raise, then each reference in
this Section 2.9 to “two percent (2%)” shall thereafter be deemed to be amended
to refer to “three percent (3%)”.”
          4. Section 2.14(b)(ii) — Application of Insurance/Condemnation
Proceeds. Section 2.14(b)(ii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
               “(ii) Any mandatory prepayment of any Loan pursuant to
Section 2.13(b) shall be applied as follows:
               first, to prepay principal of the Tranche A Term Loans in an
amount up to $5,000,000 of Net Insurance/Condemnation Proceeds in the aggregate;
               second, to (i) prepay principal of the Revolving Loans in an
amount equal to 50% of the remaining amount of Net Insurance/Condemnation
Proceeds after giving effect to the mandatory prepayment in clause first hereof
(which shall be applied first, to prepay principal of the Revolving A Loans, and
second, to prepay principal of the Revolving B Loans) and (ii) prepay principal
of the Tranche A Term Loans in an amount equal to 50% of the remaining amount of
Net Insurance/Condemnation Proceeds after giving effect to the mandatory
prepayment in clause first hereof; and
               third, to any other Obligations then outstanding.”
          5. Section 2.23 — Southaven Insurance Proceeds Reserve. The following
new Section 2.23 is hereby added to the Credit Agreement to read as follows:
          “2.23 Southaven Insurance Proceeds Reserve. The Agents, the Borrowing
Base Agent, the Lenders and Holdings hereby agree that the Southaven Insurance
Proceeds Reserve (as defined in the Insurance Proceeds Letter) shall be
(i) reduced to $3,000,000 on the Fifth Amendment Effective Date, (ii) so long as
no Event of Default has occurred and is

-2-



--------------------------------------------------------------------------------



 



continuing, further reduced to $0 on the date Holdings delivers to the
Administrative Agent a final insurance settlement agreement with respect to the
Southaven Casualty Event, in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by Holdings and its insurance company, and
(iii) increased to $5,000,000 on the earlier of (x) the occurrence and
continuation of an Event of Default and (y) August 31, 2008. Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing, the
Southaven Insurance Proceeds Reserve shall be permanently reduced to $0 if
Holdings has (i) delivered to the Administrative Agent a final insurance
settlement agreement with respect to the Southaven Casualty Event, in form and
substance reasonably satisfactory to the Administrative Agent, duly executed by
Holdings and its insurance company and (ii) consummated the Capital Raise on or
before September 30, 2008 and applied the cash proceeds thereof in accordance
with Section 2.14(b); provided, that if Holdings has not consummated the Capital
Raise on or before September 30, 2008, but (i) the sole remaining condition to
such consummation is obtaining the approval of such Capital Raise by Holdings’
shareholders, then the deadline to consummate the Capital Raise shall be
extended to November 30, 2008 or (ii) the Administrative Agent, in its sole
discretion, has agreed in writing to extend such deadline, then the deadline to
consummate the Capital Raise shall be extended to November 15, 2008.
          6. Section 6.7(c) — Consolidated Adjusted EBITDA. Section 6.7(c) of
the Credit Agreement is hereby amended by adding the following sentence at the
end thereof:
               “Notwithstanding the foregoing, if Holdings fails to consummate
the Capital Raise on or prior to December 31, 2008, the reference to
“$27,500,000” in this Section 6.7(c) shall thereafter be amended to be
“$28,000,000”.”
          7. Conditions to Effectiveness. This Amendment shall become effective
(the “Fifth Amendment Effective Date”) only upon satisfaction in full of the
following conditions precedent:
          (a) Collateral Agent shall have received counterparts of this
Amendment that bear the signatures of each Credit Party, each Agent and the
Requisite Lenders.
          (b) Except as set forth in the Second Amendment, the Third Amendment
and the Fourth Amendment, the representations and warranties contained herein,
in Section IV of the Credit Agreement and in each other Credit Document are true
and correct in all material respects on and as of the Fifth Amendment Effective
Date as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects on and as of such earlier date).
          (c) Borrower shall have paid to Administrative Agent all amounts due
and owing to any Agent or any Lender in connection with this Amendment and the
Credit Documents.
          (d) No Default or Event of Default shall have occurred and be
continuing on the Fifth Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

-3-



--------------------------------------------------------------------------------



 



          (e) All legal matters incident to this Amendment shall be reasonably
satisfactory to the Agents and their respective counsel.
          8. Representations and Warranties. Each Credit Party represents and
warrants as follows:
          (a) Organization, Good Standing, Etc. Each Credit Party (i) is a
corporation, limited liability company or limited partnership, duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
execute and deliver this Amendment, consummate the transactions contemplated
hereby and perform the Credit Agreement, as amended and modified hereby and
(iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary
other than in such jurisdictions where the failure to be so qualified and in
good standing could not reasonably be expected to have a Material Adverse
Effect.
          (b) Authorization, Etc. The execution, delivery and performance by
each Credit Party of this Amendment and the performance by each Credit Party of
the Credit Agreement, as amended and modified hereby (i) have been duly
authorized by all necessary action, (ii) do not and will not contravene its
charter or by-laws, its limited liability company or operating agreement or its
certificate of partnership or partnership agreement, as applicable, or any
applicable law, or any contractual restriction binding on or otherwise affecting
it or any of its properties, (iii) do not and will not result in or require the
creation of any Lien (other than pursuant to any Credit Document) upon or with
respect to any of its properties, and (iv) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any material permit, license, authorization or approval applicable
to its operations or any of its properties.
          (c) Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Credit Party of this Amendment or the performance by any Credit Party of the
Credit Agreement, as amended and modified hereby.
          (d) Enforceability of Credit Documents. Each of this Amendment and the
Credit Agreement, as amended and modified hereby, is a legal, valid and binding
obligation of the Credit Parties which are party hereto or thereto, enforceable
against such Credit Parties in accordance with its terms, except as
enforceability may be limited by equitable principles and by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally.
          (e) Representations and Warranties; No Default. Except as set forth in
the Second Amendment, the Third Amendment and the Fourth Amendment, the
representations and warranties contained herein, in Section IV of the Credit
Agreement and in each other Credit Document are true and correct in all material
respects on and as of the Fifth Amendment Effective Date as though made on and
as of such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct in all material respects on and as of such

-4-



--------------------------------------------------------------------------------



 



earlier date); and no Default or Event of Default shall have occurred and be
continuing on the Fifth Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.
          9. Effect of Amendment; Continued Effectiveness of the Credit
Agreement.
          (a) Ratifications. Except as otherwise expressly provided herein,
(i) the Credit Agreement and the other Credit Documents are, and shall continue
to be, in full force and effect and are hereby ratified and confirmed in all
respects, except that on and after the Fifth Amendment Effective Date (A) all
references in the Credit Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Credit Agreement shall mean
the Credit Agreement as amended and modified by this Amendment, and (B) all
references in the other Credit Documents to the “Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended and modified by this
Amendment, (ii) to the extent that the Credit Agreement or any other Credit
Document purports to pledge to the Collateral Agent, or to grant to the
Collateral Agent a security interest in or lien on, any collateral as security
for the Obligations or the Guaranteed Obligations, such pledge or grant of a
security interest or lien is hereby ratified and confirmed in all respects, and
(iii) the execution, delivery and effectiveness of this Amendment shall not
operate as an amendment of any right, power or remedy of the Agents or the
Lenders under the Credit Agreement or any other Credit Document, nor constitute
an amendment of any provision of the Credit Agreement or any other Credit
Document. This Amendment shall be effective only in the specific instances and
for the specific purposes set forth herein and does not allow for any other or
further departure from the terms and conditions of the Credit Agreement or any
other Credit Document, which terms and conditions shall remain in full force and
effect.
          (b) No Waivers. Except as expressly set forth herein, this Amendment
is not a waiver of, or consent to, any Default or Event of Default now existing
or hereafter arising under the Credit Agreement or any other Credit Document and
the Agents and the Lenders expressly reserve all of their rights and remedies
under the Credit Agreement and the other Credit Documents in respect of all such
Defaults or Events of Default not waived or consented to hereby, by the Second
Amendment, by the Third Amendment or by the Fourth Amendment, under applicable
law or otherwise.
          (c) Amendment as Credit Document. Each Credit Party confirms and
agrees that this Amendment shall constitute a Credit Document under the Credit
Agreement. Accordingly, it shall be an Event of Default under the Credit
Agreement if any representation or warranty made or deemed made by any Credit
Party under or in connection with this Amendment shall have been incorrect in
any material respect when made or deemed made or if any Credit Party fails to
perform or comply with any covenant or agreement contained herein.
          10. Release. Each Credit Party hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent, the Borrowing Base Agent or any Lender (or any of their
respective Affiliates, officers, directors, employees, attorneys, consultants or
agents) and (b) each Agent, the Borrowing Base Agent, and each Lender has
heretofore properly performed and satisfied in a timely manner all of its
obligations to the Credit Parties and their Affiliates under the Credit
Agreement and the other

-5-



--------------------------------------------------------------------------------



 



Credit Documents. Notwithstanding the foregoing, the Agents, the Borrowing Base
Agent and the Lenders wish (and the Credit Parties agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any of the Agents’, the Borrowing
Base Agent’s and the Lenders’ rights, interests, security and/or remedies under
the Credit Agreement and the other Credit Documents. Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, each Credit Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, the Borrowing Base Agent,
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise (collectively, “Claims”),
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done (collectively, “Actions”) on or prior to the Fifth
Amendment Effective Date arising out of, connected with or related in any way to
this Amendment, the Credit Agreement or any other Credit Document, or any act,
event or transaction related or attendant thereto done or omitted to be done on
or prior to the Fifth Amendment Effective Date, or the agreements of any Agent,
the Borrowing Base Agent or any Lender contained therein, or the possession,
use, operation or control of any of the assets of any Credit Party, or the
making of any Loans or other advances, or the management of such Loans or
advances or the Collateral on or prior to the Fifth Amendment Effective Date.
For the avoidance of doubt, nothing contained in this Amendment shall be deemed
to release or discharge any Released Party from any Claims arising out of, in
connection with or related in any way to Actions occurring after the date of
this Amendment.
          11. Miscellaneous.
          (a) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally effective as
delivery of an original executed counterpart of this Amendment.
          (b) Headings. Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
          (c) Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
          (d) Expenses. The Borrower will pay on demand all reasonable fees,
costs and expenses of the Agents, the Borrowing Base Agent and the Lenders in
connection with the preparation, execution and delivery of this Amendment and
all documents incidental hereto,

-6-



--------------------------------------------------------------------------------



 



including, without limitation, the reasonable fees, disbursements and other
charges of Schulte Roth & Zabel LLP, counsel to Administrative Agent and
Collateral Agent, and of McGuireWoods LLP, counsel to Borrowing Base Agent. In
addition, the Borrower will pay all costs and expenses, including attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent, Borrowing Base Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of any Default or Event of Default
(including in connection with the sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty) or in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work out” or pursuant to any insolvency or
bankruptcy cases or proceedings (including, without limitation, the costs and
expenses of any advisers retained by Agents, the Borrowing Base Agent and
Lenders; provided, that so long as no Event of Default has occurred and is
continuing the Borrower shall not be responsible for costs and expenses of CRS
in excess of $25,000).
[Remainder of this page intentionally left blank]

-7-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            BORROWER:



PROLIANCE INTERNATIONAL, INC.
      By:   /s/Arlen F. Henock         Name:   Arlen F. Henock        Title:  
Executive Vice President     

            GUARANTORS:

AFTERMARKET LLC
      By:   /s/Arlen F. Henock         Name:   Arlen F. Henock        Title:  
Vice President     

            AFTERMARKET DELAWARE
CORPORATION
      By:   /s/Arlen F. Henock         Name:   Arlen F. Henock         Title:  
Vice President     

            PROLIANCE INTERNATIONAL
HOLDING CORPORATION
      By:   /s/Arlen F. Henock         Name:   Arlen F. Henock         Title:  
President   

 



--------------------------------------------------------------------------------



 



         

            AGENTS AND LEAD ARRANGER:



SILVER POINT FINANCE, LLC, as
Administrative Agent, Lead Arranger and
Collateral Agent
      By:   /s/Frederick H. Fogel         Name:   Frederick H. Fogel       
Title Authorized Signatory     

            LENDERS:



SPF CDO I, LTD., as a Lender
      By:   /s/Frederick H. Fogel         Name:   Frederick H. Fogel       
Title Authorized Signatory     

            FIELD POINT III, LTD. as a Lender
      By:   /s/Frederick H. Fogel         Name:   Frederick H. Fogel       
Title Authorized Signatory:     

            FIELD POINT IV, LTD. as a Lender
      By:   /s/Frederick H. Fogel         Name:   Frederick H. Fogel       
Title Authorized Signatory     

         

 



--------------------------------------------------------------------------------



 



                                   

            BORROWING BASE AGENT AND
LENDER:



WELLS FARGO FOOTHILL, LLC, as Borrowing Base
Agent and a Lender
      By:   /s/ Jonathan Boynton         Name:   Jonathan Boynton        Title
Vice President     

 